           Case 2:18-cr-00465-SPL Document 42 Filed 10/15/18 Page 1 of 4



1    ELIZABETH A. STRANGE
     First Assistant United States Attorney
2    District of Arizona
     KEVIN M. RAPP (Ariz. Bar No. 14249),
3
     kevin.rapp@usdoj.gov
4    MARGARET PERLMETER (Ariz. Bar No. 024805),
     margaret.perlmeter@usdoj.gov
5    PETER S. KOZINETS (Ariz. Bar No. 019856),
     peter.kozinets@usdoj.gov
6    ANDREW C. STONE (Ariz. Bar No. 026543),
     andrew.stone@usdoj.gov
7
     Assistant U.S. Attorneys
8    40 N. Central Avenue, Suite 1800
     Phoenix, Arizona 85004-4408
9    Telephone (602) 514-7500

10   JOHN J. KUCERA (Cal. Bar No. 274184),
     john.kucera@usdoj.gov
11   Special Assistant U.S. Attorney
12   312 N. Spring Street, Suite 1400
     Los Angeles, CA 90012
13   Telephone (213) 894-3391

14   BRIAN BENCZKOWSKI
     Assistant Attorney General
15   Criminal Division, U.S. Department of Justice
16
     REGINALD E. JONES (Miss. Bar No. 102806),
17   reginald.jones4@usdoj.gov
     Senior Trial Attorney, U.S. Department of Justice
18   Child Exploitation and Obscenity Section
     950 Pennsylvania Ave N.W., Room 2116
19   Washington, D.C. 20530
     Telephone (202) 616-2807
20

21   Attorneys for Plaintiff

22                          UNITED STATES DISTRICT COURT

23                   FOR THE CENTRAL DISTRICT OF CALIFORNIA

24   UNITED STATES OF AMERICA,             No. CR 18-465-PHX-SPL (BSB)
               Plaintiff,                  STIPULATED STATEMENT OF FACTS
25
                     v.
26
     BACKPAGE.COM, LLC, ET AL.,
27
               Defendants.
28
              Case 2:18-cr-00465-SPL Document 42 Filed 10/15/18 Page 2 of 4



1         From the time the court issued its Preliminary Order of

2    Forfeiture, Defendants Backpage.com, LLC; Website Technologies, LLC;

3    Posting Solutions, LLC; Amstel River Holdings, LLC; Ad Tech BV; and

4    UGC Tech Group BV, and the United States have worked together to

5    identify all assets subject to forfeiture as property involved in the

6    money laundering offense to which the Defendants pled guilty.            The

7    parties have now identified the following accounts as ones to which

8    funds derived from “specified unlawful activity” (as defined in 18

9    U.S.C. § 1956(c)(7)) were transferred by the Defendants in

10   furtherance of the conspiracy to violate the money laundering laws,

11   including a conspiracy to conduct a transaction involving more than

12   $10,000 in criminally-derived funds in violation of Section 1957.              As

13   such, the United States and the Defendants agree that these

14   additional assets are subject to forfeiture pursuant to 18 U.S.C. §

15   982(a)(1) as “property involved” in the money laundering offense of

16   which the Defendants have been convicted.

17               Specifically, at various times in the course of the money

18   laundering conspiracy, the Defendants transferred the millions of

19   dollars to the following accounts to serve as retainers to pay the

20   legal fees of the Defendants.        The amounts sets forth in parentheses

21   are estimates of the amounts that were transferred at the time the

22   transfers occurred, and may or may not reflect the balances in those

23   accounts at this time.

24        •      Davis Wright Tremaine LLP ($6.25 million): Bank of America

25   Account No. 50033414

26        •      Perkins Coie LLP ($2.9 million): US Bank Account No.

27   153555921235

28
              Case 2:18-cr-00465-SPL Document 42 Filed 10/15/18 Page 3 of 4



1         •      Rusing Lopez & Lizardi PLLC ($5.25 million): Bank of the

2    West Account No. 35171363

3         •      Prince Lobel Tye LLP ($100,000): Citibank Account No.

4    1255451369

5         •      Copeland, Franco, Screws & Gill, P.A. ($100,000): Wells

6    Fargo Bank Account No. 2000608102052

7         •      Wayne B. Giampietro LLC ($100,000): JP Morgan Chase Bank

8    Account No. 616275397

9         •      Walters Law Group ($100,000): JP Morgan Chase Bank Account

10   No. 851844381

11        •      Akin Gump Strauss Haeur & Feld LLP ($250,000): Citi Private

12   Bank Account No. 9250397941

13        •      Thompson Coburn LLP ($100,000): US Bank Private Client

14   Reserve Account No. 1001423332

15   / / /

16   / / /

17

18

19

20

21

22

23

24

25

26

27

28
           Case 2:18-cr-00465-SPL Document 42 Filed 10/15/18 Page 4 of 4



1         The Defendants agree that the funds transferred to these

2    accounts are subject to forfeiture under Section 982(a)(1) because

3    they were involved in a money laundering offense, to wit: a

4    conspiracy to violate 18 U.S.C. § 1957, and affirmatively waive any

5    defense to the forfeiture under any provision of law, including 18

6    U.S.C. § 1957(f)(1).

7    Dated: October 15, 2018         Respectfully submitted,

8                                    ELIZABETH STRANGE
                                     First Assistant United States Attorney
9                                    District of Arizona

10                                   BRIAN BENCZOWSKI
                                     Assistant Attorney General
11                                   Criminal Division, U.S. Department of
                                     Justice
12
                                     KEVIN RAPP
13                                   MARGARET PERLMETER
                                     ANDREW STONE
14                                   PETER KOZINETS
                                     Assistant United States Attorneys
15
                                     REGINALD JONES
16                                   Senior Trial Attorney

17
                                             /s/John J. Kucera
18
                                     JOHN J. KUCERA
19                                   Special Assistant United States
                                     Attorney
20
                                     Attorneys for Plaintiff
21                                   UNITED STATES OF AMERICA

22
     October 15, 2018                 __/s/(e-mail confirmation)_______
23   Date                             DAVID BOTSFORD
                                      Attorney for Defendants
24                                    Backpage.com, LLC (Defendant #1)
                                      Website Technologies, LLC (Defendant
25                                    #2)
                                      Posting Solutions, LLC (Defendant #3)
26                                    Amstel River Holdings, LLC (Defendant
                                      #4)
27                                    Ad Tech BV (Defendant #5)
                                      UGC Tech Group BV (Defendant #6)
28
